UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


ROBERT A. SCARDELLETTI; FRANK             
FERLIN, JR.; JOEL PARKER; DON
BUJOLD, as Trustees of the
Transportation Communications
International Union Staff Retirement
Plan,
                  Plaintiffs-Appellees,
                  v.
FREDERICK RINCKWITZ, individually
and as representative of all of the
members of the class,
               Defendant-Appellant,
GEORGE THOMAS DEBARR,
Individually and as representative of
                                             No. 02-1013
a class of all persons similarly
situated; ANTHONY SANTORO, SR.,
                Defendants-Appellees,
THOMAS J. HEWSON,
        Party in Interest-Appellant,
                 and
DONALD A. BOBO; R. I. KILROY;
F. T. LYNCH; FRANK MAZUR;
ANDREW HAGAN,
                       Defendants,
                  v.
                                          
2                     SCARDELLETTI v. RINCKWITZ



ROBERT J. DEVLIN; RETIRED               
EMPLOYEES PROTECTIVE ASSOCIATION,
               Movants-Appellants,
                and
A. MEADERS; JAMES H. GROSKOPF;
THOMAS C. ROBINSON; DOYLE W.            
BEAT; MIRIAM E. PARRISH; ROBERT
A. PARRISH; DESMOND FRASER; JAMES
L. BAILEY, DOROTHY DEERWESTER;
CLAY B. WOLFE; KENNETH B. LANE;
BRIAN A. JONES; CHARLES O. SWASY,
                 Parties in Interest.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                        (CA-97-3464-JFM)

                       Argued: May 9, 2003

                       Decided: July 3, 2003

    Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Arthur McKee Wisehart, WISEHART & KOCH, New
York, New York, for Appellants. Carmen Rose Parcelli, GUER-
RIERI, EDMOND & CLAYMAN, P.C., Washington, D.C., for
Appellees. ON BRIEF: John A. Edmond, Jeffrey A. Bartos, GUER-
                       SCARDELLETTI v. RINCKWITZ                        3
RIERI, EDMOND & CLAYMAN, P.C., Washington, D.C.; William
F. Hanrahan, Lonie Anne Hassel, GROOM LAW GROUP, CHAR-
TERED, Washington, D.C.; Barbara Kraft, BEINS, BODLEY,
AXELROD & KRAFT, Washington, D.C.; Kenneth M. Johnson,
TUGGLE, DUGGINS & MESCHAN, P.A., Greensboro, North Caro-
lina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Robert J. Devlin appeals from the district court’s order enjoining
him from pursuing litigation in other courts collaterally attacking the
settlement of this class action. Devlin contends that the district court’s
injunction fails to satisfy the requirements of the All Writs Act, 28
U.S.C. § 1651(a), and Fed. R. Civ. P. 65(d). We find no error in the
district court’s resolution of this matter, and we affirm.

                                    I.

   This dispute arose in the fall of 1997, when the trustees of the
Transportation Communications International Union amended the
union’s Staff Retirement Plan (the "Plan") to rescind a 1991 cost-of-
living adjustment (the "1991 COLA") in its entirety.1 The 1991
COLA increased participants’ pensions by an amount equal to the
increase in the COLA index for every three years following a partici-
pant’s retirement.
  1
   A more complete statement of the facts underlying this dispute may
be found in Scardelletti v. DeBarr, 265 F.3d 195 (4th Cir. 2001) (Scar-
delletti I), rev’d on other grounds sub nom. Devlin v. Scardelletti, 536
U.S. 1 (2002).
4                     SCARDELLETTI v. RINCKWITZ
   The trustees — who were elected after the 1991 COLA was
enacted — later learned that the decision to enact the 1991 COLA
was based upon an incorrect valuation of the Plan’s liabilities. (The
1991 COLA increased the Plan’s liabilities by about $20 million.)
Rather than rescinding the 1991 COLA outright, the trustees amended
the Plan to freeze the COLA with respect to active employees only;
thus, the 1991 COLA remained in place for participants who had
already retired when the COLA took effect.

   The trustees sued their predecessors for breach of fiduciary duty
and sought a declaration that the 1991 COLA was void. The district
court ruled in favor of the trustees and declared that the 1991 COLA
was void as to all retirees, including pre-1991 retirees. With this rul-
ing in hand, the trustees amended the Plan again in 1997 to rescind
the 1991 COLA in its entirety.

   The trustees promptly filed this class action in an attempt to fore-
stall likely challenges to the rescission of the 1991 COLA. The trust-
ees sought a declaration that the 1997 rescission of the 1991 COLA
was appropriate and binding on all Plan participants or, alternatively,
that the 1991 COLA was void as to all Plan participants. Although
Devlin — who was retired when the 1991 COLA took effect — was
initially named as a representative for the Retiree Subclass, he
declined to accept the position. Another class representative was sub-
stituted for Devlin.

   In May 1999, the trustees and the named defendants reached a set-
tlement that called for the district court to enter a consent order
declaring the 1991 COLA void from its inception. The settlement also
provided for a release of all claims "concerning the 1991 COLA
Amendment and any and all actions and recommendations taken up
through the effective date of [the settlement] concerning the 1991
COLA Amendment or directly related to its effects." In addition, the
settlement provided that any disputes concerning the settlement were
subject to the exclusive jurisdiction of the United States District Court
for the District of Maryland.

   After the parties reached this settlement, Devlin moved to intervene
in the case. The motion was denied as untimely. Nevertheless, the dis-
trict court heard Devlin’s objections to the settlement at a fairness
                      SCARDELLETTI v. RINCKWITZ                      5
hearing conducted in November 1999. The court rejected Devlin’s
arguments and approved the settlement.

   The district court’s approval of the settlement did not deter Devlin
from pursuing similar litigation in the Southern District of New York.
Back in 1995 — while the trustees’ initial lawsuit against their pre-
decessors was pending in the district court — Devlin filed two law-
suits in the United States District Court for the Southern District of
New York relating to death benefits and medical benefits under the
Plan. See Devlin v. Transportation Communications Int’l Union, No.
95 Civ. 0742 (S.D.N.Y. 1995) ("Devlin I"); Devlin v. Transportation
Communications Int’l Union, No. 95 Civ. 10838 ("Devlin II")
(S.D.N.Y. 1995). These cases were later consolidated in the Southern
District of New York.

   Significantly, Devlin II included a claim that the trustees’ then-
intention to rescind the 1991 COLA was motivated by discriminatory
animus against retirees. Once the trustees enacted the 1997 amend-
ment rescinding the COLA in its entirety, Devlin moved in Devlin II
for a preliminary injunction to restore the COLA. The Southern Dis-
trict of New York denied this request, and the Second Circuit
affirmed. Devlin v. Transportation Communications Int’l Union, 175
F.3d 121, 131-32 (2d Cir. 1999). According to the Second Circuit,
"The exact COLA issue that [Devlin is] pursuing in Devlin II is being
addressed by the district court in Maryland. . . . It seems eminently
sensible that the Maryland district court should resolve fully the
COLA amendment issue, given that that court already ruled that the
amendment could be repealed as to those who retired prior to 1991,
and that court is already entertaining a suit in which the legality of
such a repeal is at issue." Id. at 132.

   On remand from the Second Circuit (certain non-COLA issues
were sent back to the Southern District of New York), Devlin filed
an amended complaint in the consolidated cases to assert the very
same COLA claims that were previously rejected. Devlin’s new com-
plaint sought a declaration that "the automatic Cost of Living Adjust-
ment for the Retirement Plan must be retained," as well as restitution
for "[a]ll Cost of Living Adjustments withheld." He requested that the
court adopt findings that "the entire proceeding in Maryland" had
6                      SCARDELLETTI v. RINCKWITZ
been "tainted." The Southern District of New York denied Devlin’s
motion for leave to amend his complaint.

   After the Maryland district court approved the settlement in this
case, Devlin filed his third lawsuit in the Southern District of New
York. Devlin v. Scardelletti, No. 00 Civ. 0043 (S.D.N.Y. 1999)
("Devlin III"). The complaint in Devlin III alleged that the trustees’
prosecution of this action in Maryland amounted to a breach of fidu-
ciary duty and that the settlement was procured by collusion. Devlin
sought declaratory relief and compensatory damages relating to the
rescission of the 1991 COLA.

   In response to the filing of Devlin III, the trustees moved the Mary-
land district court for an injunction under the All Writs Act to stop
Devlin’s continued attacks on the settlement. The district court ini-
tially granted the motion in March 2000, ordering Devlin to dismiss
Devlin III and enjoining him "from making any filing in any forum
against any person, including counsel in this case or their law firms,
that raises issues encompassed within the settlement of this action or
that directly or collaterally attacks the settlement of this matter,
except in this Court or on appeal from Orders of this Court."

   Devlin appealed to this Court, challenging the district court’s (1)
denial of his motion to intervene, (2) approval of the settlement, and
(3) entry of the All Writs Act injunction. We affirmed the district
court’s denial of the motion to intervene as untimely, and we further
held that Devlin lacked standing to challenge the fairness of the settle-
ment. Scardelletti I, 265 F.3d at 202-10.2 With respect to the All
Writs Act injunction, we rejected Devlin’s assertion that he had been
denied access to the courts. Id. at 213 n.21. Nevertheless, we con-
cluded that the district court’s injunction failed to comply with the
    2
    The Supreme Court of the United States granted a writ of certiorari
on the standing issue and held that an absent class member who objects
to a settlement prior to its approval may appeal from the judgment
approving that settlement. Devlin v. Scardelletti, 536 U.S. 1, 14 (2002).
On remand, we considered Devlin’s objections to the settlement on their
merits and affirmed the district court’s approval of the settlement. Scar-
delletti v. DeBarr, 43 Fed. Appx. 525, 528-29 (4th Cir. 2002) (unpub-
lished) (Scardelletti II).
                      SCARDELLETTI v. RINCKWITZ                         7
requirement in Rule 65 that an order granting an injunction must state
the reasons for issuance of the injunction. Id. at 212-13. Although we
were "reluctant" to impose any unnecessary burden on the district
court’s ability to protect its judgment from collateral attack, we
remanded the case for "clarification" as to the reasons supporting the
injunction.

   On remand, the district court gave the parties another opportunity
to be heard on the injunction issue. The trustees filed a memorandum
in support of the injunction, incorporating by reference the evidenti-
ary materials they filed in support of the first injunction. Devlin
responded by filing an affidavit with exhibits. After considering these
additional materials, the district court reissued its All Writs Act
injunction in November 2001, explaining its reasons as follows:

       The reason for my issuance of the injunction is that Rob-
    ert Devlin has, by his pattern of conduct, demonstrated that
    unless he is enjoined, he will institute litigation in other dis-
    tricts to undermine the class action settlement this court has
    approved (a ruling that has been affirmed by the Fourth Cir-
    cuit). This pattern is evidenced by other cases that Devlin
    filed both before and after the settlement agreement was
    approved while this action was pending. After [the court]
    ordered rescission of the 1991 COLA, Devlin filed two
    actions in the Southern District of New York, seeking a pre-
    liminary injunction to restore the COLA. . . . Thereafter,
    Devlin sought to amend his complaint in the New York
    actions to reassert the same COLA claims previously raised
    and rejected. . . .

       Notwithstanding my approval of the settlement agree-
    ment, while the approval was pending, Devlin instituted
    another action in the Southern District of New York alleging
    that the prosecution of the present suit by the Trustees was
    a breach of their fiduciary duties and that the settlement of
    this litigation was the product of collusion. Self-evidently,
    the institution of that action constituted an attack upon my
    approval of the settlement agreement and was an attempt to
    circumvent the jurisdiction not only of this court but also of
8                     SCARDELLETTI v. RINCKWITZ
    the Fourth Circuit in which the appeal of my rulings was to
    be heard.

       It was against the background of these lawsuits that on
    March 15, 2000, I entered an injunction requiring Devlin to
    dismiss the breach of fiduciary [duty] complaint in the
    Southern District of New York. Even then, Devlin did not
    comply with the injunction but instead moved for reconsid-
    eration of the Southern District’s decision in the original
    New York actions denying leave to file an amended com-
    plaint. . . .

       . . . Here, Devlin’s actions clearly were an attempt to reli-
    tigate issues I had decided and to collaterally attack my rul-
    ings, including my approval of the settlement agreement.
    Nothing short of an injunction (and, as it turned out, the
    threat of the imposition of contempt sanctions) deterred him
    from his conduct. Moreover, he suffered no cognizable harm
    as the result of the issuance of the injunction since . . . this
    court is the only appropriate forum for him to challenge,
    directly or indirectly, the class action settlement agreement.

This appeal followed.

                                   II.

   We review the district court’s entry of an injunction under the All
Writs Act for an abuse of discretion. Scardelletti I, 265 F.3d at 210;
In re March, 988 F.2d 498, 500 (4th Cir. 1993). Devlin challenges
both the propriety of an injunction under the Act and the form of the
injunction under Fed. R. Civ. P. 65. We find the district court’s
injunction sufficient in both respects.

                                   A.

   The All Writs Act authorizes a federal court to "issue all writs nec-
essary or appropriate in aid of their respective jurisdictions and agree-
able to the usages and principles of law." 28 U.S.C. § 1651(a). The
Act empowers a federal court to "issue such commands . . . as may
                       SCARDELLETTI v. RINCKWITZ                          9
be necessary or appropriate to effectuate and prevent the frustration
of orders it has previously issued in its exercise of jurisdiction other-
wise obtained." Pennsylvania Bureau of Corr. v. United States Mar-
shals Serv., 474 U.S. 34, 40 (1985) (internal quotations omitted). We
have previously noted that a district court may, consistent with the
Act, "enjoin parties before it from attempting to relitigate decided
issues and to prevent collateral attack of its judgments." In re March,
988 F.2d at 500.3

   This case presents a situation similar to that in In re American
Honda Motor Company, Inc. Dealerships Relations Litigation, 315
F.3d 417 (4th Cir. 2003). The district court in that case entered an
injunction forbidding the plaintiffs from enforcing a favorable arbitra-
tion award, where that award resulted from the plaintiffs’ arguing to
  3
    Contrary to Devlin’s contention on appeal, this All Writs Act injunc-
tion is not subject to the four-factor balancing test ordinarily applicable
to preliminary injunctions. Cf. Blackwelder Furniture Co. of Statesville,
Inc. v. Seilig Mfg. Co., Inc., 550 F.2d 189, 196 (4th Cir. 1977) (stating
that "the trial court standard for interlocutory injunctive relief is the
balance-of-hardship test"). In the prior appeal, we characterized the dis-
trict court’s injunction as a permanent injunction, not a preliminary
injunction. Scardelletti I, 265 F.3d at 211 n.19. Indeed, there is nothing
preliminary about the district court’s order at all. A permanent injunction
is proper if it is necessary to protect the court’s judgment against likely
collateral attack. See In re American Honda Motor Co., Inc. Dealerships
Relations Litig., 315 F.3d 417, 437-38 (4th Cir. 2003); In re March, 988
F.2d at 500.
   Devlin’s contention that the district court failed to give him a hearing
before entering the injunction is meritless. Assuming that Devlin ade-
quately presented this issue on appeal, the record plainly shows that the
district court accepted briefs and evidentiary submissions and conducted
a live hearing before entering the first All Writs Act injunction. On
remand — with the instruction from this Court merely to state its reasons
for entering the injunction — the district court invited additional briefing
and accepted yet another affidavit from Devlin. In compliance with this
Court’s mandate in the earlier appeal, the district court stated its reasons
for issuing the injunction. It is clear from the record that Devlin was
heard on the issue. In reaching this conclusion, we have considered the
supplemental materials filed by both parties in response to questions
raised at oral argument.
10                     SCARDELLETTI v. RINCKWITZ
the arbitrator that they had not been compensated adequately by a set-
tlement earlier approved by the district court. Id. at 438. Because this
argument required the arbitrator to interpret the district court’s settle-
ment order, we held that an injunction was "necessary to prevent
direct frustration of the district court’s Settlement Approval Order."
Id.4

   The district court explained that the injunction at issue in this case
was necessary because Devlin was continuing to attack the court’s
order approving the settlement of claims involving COLA benefits
under the Plan. After the district court approved the settlement at the
close of the fairness hearing, Devlin (1) filed a motion to reconsider
the denial of his motion for leave to file an amended complaint in the
consolidated cases pending in the Southern District of New York and
(2) commenced a new lawsuit in the Southern District of New York
alleging that prosecution of this case constituted a breach of fiduciary
duty and that the settlement was procured by collusion. These actions,
according to the district court, "were clearly an attempt to relitigate
issues" that it had already decided.

   It remains clear that "Devlin was seeking to undermine the district
court’s approval of the class settlement." Scardelletti I, 265 F.3d at
212. The district court heard Devlin’s objections to the settlement at
the fairness hearing, and this Court heard his objections on appeal.
We affirmed the district court’s approval of the settlement, and Dev-
lin is bound by that judgment. See Devlin, 536 U.S. at 10 (stating that
"nonnamed class members are parties to the proceedings in the sense
of being bound by the settlement"). Devlin’s repeated attempts to
"end run, at the last minute, the district court’s judgment" approving

  4
    We also found that the injunction was proper "to cure the injustices
created by the [plaintiffs] through their abuse of the MDL process," but
this conclusion plainly constituted an additional ground for approval of
the injunction. 315 F.3d at 439. A finding of misconduct was not, as
Devlin argues, a necessary condition for affirmance. We need not
express an opinion whether Devlin’s repeated attacks on a class action
settlement amounts to misconduct that would warrant issuance of an
injunction.
                       SCARDELLETTI v. RINCKWITZ                         11
the settlement in this case provided ample justification for issuance of
an All Writs Act injunction. In re March, 988 F.2d at 500.5

                                    B.

    Devlin also argues that the injunction should be set aside because
its description of the forbidden conduct is vague and ambiguous. The
district court’s order states that Devlin is "enjoined from making any
filing in any forum against any person, including counsel in this case
or their law firms, that raises issues encompassed within the settle-
ment of this action or that directly or collaterally attacks the settle-
ment of this matter, except in this Court or on appeal from the Orders
of this Court."

   The specificity requirement of Rule 65(d) serves two important
purposes: (1) to give parties subject to the injunction proper notice of
the prohibited conduct and (2) to facilitate meaningful appellate
review. Schmidt v. Lessard, 414 U.S. 473, 476-77 (1974); CAC Intel,
Inc. v. Skippy, Inc., 214 F.3d 456, 459 (4th Cir. 2000). To be sure, the
specificity requirement is "mandatory and must be observed in every
instance." Scardelletti I, 265 F.3d at 211. Yet "[t]he mere fact that . . .
interpretation is necessary does not render the injunction so vague and
ambiguous that a party cannot know what is expected of him." Mar-
tin’s Herend Imports, Inc. v. Diamond & Gem Trading United States
of Am. Co., 195 F.3d 765, 771 (5th Cir. 1999) (internal quotations
omitted).

   We conclude that the language of the district court’s injunction was
sufficiently specific both to put Devlin on notice that he may not con-
tinue to pursue litigation outside the district court concerning matters
already resolved in this case and to allow this Court an opportunity
  5
    Devlin’s reliance upon Syngenta Crop Protection, Inc. v. Henson, 537
U.S. 28 (2002), and Clinton v. Goldsmith, 526 U.S. 529 (1999), is mis-
placed. While these cases establish that the All Writs Act does not itself
confer subject matter jurisdiction, there is no question that the district
court had jurisdiction to adjudicate the class action at issue here. The All
Writs Act merely authorized the district court to enter an order to protect
a judgment it had entered in a case over which it already had jurisdiction
under 28 U.S.C. § 1331.
12                      SCARDELLETTI v. RINCKWITZ
for meaningful review. See Schmidt, 414 U.S. at 476-77; CAC Intel,
Inc., 214 F.3d at 459. Other courts have approved similar restrictions
on relitigation. See, e.g., Feltner v. Title Search Co., 283 F.3d 838,
841-42 (7th Cir. 2002) (affirming entry of a contempt order against
a party who violated an injunction forbidding that party from "reliti-
gating in the related state-court action" certain issues raised in the
state-court complaint because the district court had already decided
those issues); Wood v. Santa Barbara Chamber of Commerce, Inc.,
705 F.2d 1515, 1524-26 (9th Cir. 1983) (approving an order enjoining
the plaintiff from "relitigating, or attempting to relitigate . . . the fac-
tual and legal issues adjudicated and dismissed" in the pending case).
The district court’s injunction satisfies the specificity requirement of
Rule 65.6

                                    III.

   The district court necessarily determined that Devlin and other
class members were adequately represented by the named class repre-
sentatives. Those representatives obtained a settlement for the class
  6
    Devlin’s constitutional claims are meritless. First, Devlin argues that
the injunction violates his First Amendment rights to free speech and
access to courts. As we noted in the prior appeal, "the injunction explic-
itly leaves Devlin the option of pursuing an action in the District of
Maryland, and he is not precluded from litigating in any court any matter
not connected with this litigation." Scardelletti I, 265 F.3d at 213 n.21.
The district court’s limitation on the scope of its injunction preserves
Devlin’s First Amendment rights. See Lewis v. Casey, 518 U.S. 343, 351
(1996); Bounds v. Smith, 430 U.S. 817, 823 (1977).
   Second, Devlin argues that he has been deprived of due process. Dev-
lin’s due process arguments focus on the procedures surrounding the
approval of the settlement, not the issuance of this injunction. Specifi-
cally, Devlin contends that he was deprived of due process when he was
denied leave to intervene and when the district court approved a settle-
ment that he claimed was the product of collusion among the named par-
ties. We heard Devlin’s objections to the settlement once before, and we
rejected them on their merits. Scardelletti II, 43 Fed. Appx. at 528-29;
Scardelletti I, 265 F.3d at 202-04. To the extent that Devlin claims a vio-
lation of due process concerning the adequacy of the district court’s hear-
ings on this matter or the language of the injunction itself, we reject these
claims for the reasons stated above.
                      SCARDELLETTI v. RINCKWITZ                      13
that the district court and this Court deemed fair and reasonable. Dev-
lin is bound by that settlement, and the district court properly entered
an injunction under the All Writs Act to protect it from repeated
attack. The judgment of the district court is

                                                          AFFIRMED.